DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed June 21, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 4, 11-13, and 20 are amended.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Wolff et al. (U.S. Pub. No. 2011/0225098 A1) (hereinafter “Wolff”) in view of Syrjalahti et al. (U.S. Pub. No. 2018/0047262 A1) (hereinafter “Syrjalahti”), Wuehler (U.S. Pub. No. 2017/0140408 A1), and Tunnell (U.S. Pub. No. 2017/0053249 A1).

Claims 1, 11, 12, and 20: Wolff, as shown, discloses the following limitations:
receiving, by a processing unit, from a user device associated with a user, an identifier associated with a garbage collection bin, the user device being associated with user data (see at least ¶ [0061]: a recycling center or station, such as a tracking station, remote kiosk, reverse vending machine and the like, that is designed to be visually engaging to consumers and/or recycling users. The recycling center or station is designed to be easy to use for consumers and/or recycling users and includes multiple marketing and communications opportunities for retailers and brands; see also at least ¶ [0064]: the recycling center or station includes the ability to identify the recyclable product. Such identification may be by means of scanning a unique barcode, tag, number, RFID or the like, on the recyclable product. Such identification may also be by other means such as the product weighs; see also at least ¶ [0066]: if the recycling user is accessing the recycling center or station as a card holder, then the recycling user is prompted to scan a key FOB associated with the recycling user, as shown in FIG. 10B; see at least ¶ [0060]: a recycling user logs in to a web server using a web browser using a username and password, as shown in FIG. 9A. The recycling user may manually enter recycling activities associated with the recycling user by entering a receipt code provided at the recycling center or station, as shown in FIG. 9B. If the recycling user has a key FOB, then the recycling user may register the key FOB on the web-based interface, as shown in FIG. 9C. Once the key FOB is registered, any recycling activities associated with the key FOB will automatically be entered for the recycling user);
sensing, by a sensing unit associated with the garbage collection bin, garbage collection data associated with the garbage collection bin, the garbage collection data including at least data concerning placing a garbage item into the garbage collection bin by the user and the garbage collection data including garbage fill level data […] (see at least ¶ [0039]: each recyclable product has a unique identifier and other indicia included in the printed label or product for capturing redundancies; see also at least ¶ [0040]: recyclable products can be verified at any point in the supply chain via without limitation the Internet, SMS, a hand-held scanner, or a camera phone. Security or tracking codes can be authenticated by manufacturers, security personnel, retail associates and consumers at various stages in the recyclable product's lifecycle. Unit level authentication is available to a user using a camera phone, a hand-held scanner, SMS, or by means of the Internet; see also at least ¶ [0043]: a visual identification of the product as a recyclable product is not required within the scope of the present invention and that any unique identifier may be used. For instance, the unique identification may be by means of a unique barcode, variable scan tracking symbol, tag, number, RFD or the like. According to at least one embodiment, the unique identifier is globally unique to all recyclable products. However, it is understood that such global uniqueness is not necessarily required under other embodiments of the present invention; see also at least ¶ [0044]: the recyclable product identifier may be scanned at one or more stages of the recyclable product's lifecycle, as shown at block 206. In one embodiment, the recyclable product identifier is scanned at each stage of the recyclable product’s lifecycle. A recyclable product's lifecycle includes without limitation its manufacturing, storage, distribution, retail, recycling, and reprocessing stage; see also at least ¶¶ [0045]-[0047], [0050], and [0063]-[0065]); 
collecting, by the processing unit, from the sensing unit, the garbage collection data (see at least ¶ [0044]: the recyclable product's status is updated based upon scanned information and/or other information manually or automatically entered at block 208; see also at least ¶ [0045]: information about the recyclable product is provided to a recycling user over a network, such as the Internet. In one embodiment; the information includes status information relating the stage of the recyclable product's lifecycle. As shown in table 424 of FIG. 6, the information may include tracking information, including without limitation the activity, date and PIDC location code. The PDC location code is the product identification code and may be used to indicate where and when an event occurred within the recyclable product's lifecycle. As shown in table 422 of FIG. 6, the information may also include bottle information, including without limitation a unique identifier, a facility name and/or number, a product SKU, a product type, a product manufacturing line, an indication of whether the recyclable product includes an REID label, a brand, a variety name and/or number, a packaging type, a label print type, a shelf life, and an indication of whether the product is a plastic, glass aluminum, or other type of material. The type of material indicates whether the product is a bio solid or a technical solid. For instance, fruit waste is a bio solid and plastic is a technical solid; see also at least ¶¶ [0046]-[0048]); 
based on the identifier, the user data, and the garbage collection data, assigning, by the processing unit, a reward to the user for placing the garbage item into the garbage collection bin (see at least ¶ [0057]: the unique identifier is associated with a particular user, such as the recycling user for purpose of providing a reward for the recycling activities of such user; see also at least ¶ [0058]: referring to FIG. 4C, a flow chart illustrating a method for maintaining a rewards program in accordance with an embodiment of the present invention is shown. At block 242, a new account is registered for a recycling user. According to one embodiment, a recycling user may register a new account by accessing a web server using a web browser over a network and entering user information. Alternatively, the new account is registered by a server administrator. The recycling user is associated with a database entry on a server at block 244. According to one embodiment, a unique user identifier identifies one or more database records that contain information associated with the recycling user, information about the recycling user's activities, and reward points associated with the recycling user. At block 246, reward points are updated based on the recycling user’s recycling activities or other activities. For instance, reward points are earned by the recycling user for depositing recycling products in a recycling center or station or for participating in a recycling home pickup program. Reward points may also be earned by the recycling user for participating in an environmentally focused website, listserv or blog, and the like. The reward points may also be earned by the recycling user for other activities that encourage recycling generally or are environmentally focused; see also at least ¶¶ [0059]-[0060]); and 
storing, by the processing unit, the user data and data concerning the reward […] (see at least ¶ 0058]: a unique user identifier identifies one or more database records that contain information associated with the recycling user, information about the recycling user's activities, and reward points associated with the recycling user. At block 246, reward points are updated based on the recycling user's recycling activities or other activities. For instance, reward points are earned by the recycling user for depositing recycling products in a recycling center or station or for participating in a recycling home pickup program. Reward points may also be earned by the recycling user for participating in an environmentally focused website, listserv or blog, and the like. The reward points may also be earned by the recycling user for other activities that encourage recycling generally or are environmentally focused; see also at least ¶¶ [0046], [0057], [0059]-[0060], [0075], and [0086]).
Wolff discloses various computer architectures for implementing the features identified above (see at least ¶¶ [0042], [0061]-[0063], [0088]-[0090], [0095], and [0133]).

Further, Wolff, as shown, discloses the following limitations:
one or more sensors to sense the garbage collection data (see at least ¶¶ [0044]-[0050], [0063]-[0065], [0072], [0078], [0089]-[0090], [0110]-[0111]); 
a microcontroller in communication with the one or more sensors, the microcontroller being configured to transmit the garbage collection data to the processing unit via a transmission circuit (see at least ¶¶ [0042], [0061]-[0063], [0088]-[0090], [0095], and [0133]); and 
a power source in communication with the one or more sensors and the microcontroller (see at least ¶¶ [0042]-[0050], [0061]-[0063], [0072], [0078], [0088]-[0090], [0095], [0110]-[0111], and [0133]).


Wolff does not explicitly disclose, but Syrjalahti, as shown, teaches the following limitations:
the garbage collection data including garbage fill level data from a garbage fill level sensor attached to the garbage collection bin (see at least ¶ [0064]: the plug may comprise a fill level sensor for sensing the fill level of the container. Specifically, the fill level sensor may be used for determination of a fill level of items (for example garbage or liquid) within the container. For example, a fill level sensor may be used for determination of fill level of waste in a container for emptying the container when required. In another example, the fill level sensor may measure weight of fill in a container; see also at least ¶ [0065]: according to an embodiment, the fill level sensor may be at least one of an ultrasonic sensor, an infrared sensor, a pressure sensor, a weight sensor, an ultra wideband radar sensor, a camera sensor and a laser sensor. It may be evident that use of the pressure sensor and/or the weight sensor as the fill level sensor for sensing the fill level of the container may require the pressure sensor and/or the weight sensor to be mounted at the bottom surface of the container; see also at least ¶¶ [0066]-[0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensing techniques taught by Syrjalahti with the recycling reward systems disclosed by Wolff, because Syrjalahti teaches ¶ [0064] that by using its techniques one will know when to empty the container when required and at ¶ [0088] to “to authenticate occurrence of events (such as emptying, cleaning, or moving of the container) specified in the service schedule.” See also M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensing techniques taught by Syrjalahti with the recycling reward systems disclosed by Wolff, because the claimed invention is merely a combination of old elements (the techniques for managing rewards using blockchain technologies taught by Wuehler, the sensing techniques taught by Syrjalahti, and the recycling reward systems disclosed by Wolff), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Although Wolff discloses storing, by the processing unit, the user data and data concerning the reward (see at least ¶¶ [0046], [0057]-[0060], [0075], and [0086]), Wolff does not explicitly disclose that this data is stored to a blockchain node or verifying the user data and data concerning the reward on a ledger presented on a member node of the blockchain node.
However, Wuehler, as shown, teaches storing, by the processing unit, the user data and data concerning the reward to a blockchain node (see at least ¶ [0070]: rather than utilizing a centralized database of aliases as discussed with reference to some embodiments above and as shown in FIG. 6A, other various embodiments of the invention may use a decentralized block chain configuration or architecture as shown in FIG. 6B in order to facilitate a rewards program using smart contracts distributed on a block chain distributed network. Such a decentralized block chain configuration ensures accurate mapping of smart contracts to rewards, financial institutions and/or customers. Accordingly, a block chain configuration may be used to maintain an accurate ledger of smart contract and/or rewards transactions and to provide validation of transactions involving those smart contracts; see also at least ¶ [0071]: a block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another. In some cases, each of the nodes or multiple nodes are maintained by different entities. A block chain typically works without a central repository or single administrator. One well-known application of a block chain is the public ledger of transactions for cryptocurrencies such as used in bitcoin. The data records recorded in the block chain are enforced cryptographically and stored on the nodes of the block chain; see also at least ¶ [0039]: smart contract, using embedded logic (i.e., rules-based logic) can decrypt the encrypted action information and determine if it validates the message based on the terms of the smart contract. If so, the smart contract enables delivery of the specified rewards to the customer, such as by way of the customer’s digital wallet. In various embodiments, some or all the reward activity and payouts are visible on the block chain network for full transparency into the smart contract and its use; see also at least ¶ [0078]: a smart contract block chain configuration is used to implement a secure and transparent self-managing rewards program between an entity (or firm) and its customers. Generally, a smart contract is established as a container for rewards, such as prizes, points, money or the like that are payable to customers. Customers may perform one or more actions that provide input to the smart contract. For example, in some embodiments, the actions are or include scanning a particular readable indicia (such as a bar code or Quick Response (QR) code), entering a redemption code, checking-in at a particular location or the like. This action is processing using the public key held by the customer in order to verify the authenticity of the customer's action(s), and the resulting encrypted action information is input into the smart contract. The smart contract, using embedded logic (i.e., rules-based logic) can decrypt the encrypted action information and determine if it validates the message based on the terms of the smart contract. If so, the smart contract enables delivery of the specified rewards to the customer, such as by way of the customer's digital wallet. In various embodiments, all the reward activity and payouts are visible on the block chain network for full transparency into the smart contract and its use; see also at least ¶¶ [0055], [0079]-[0082], and [0088]); 
verifying the user data and data concerning the reward on a ledger presented on a member node of the blockchain node (see at least ¶ [0071]: a block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another. In some cases, each of the nodes or multiple nodes are maintained by different entities. A block chain typically works without a central repository or single administrator. One well-known application of a block chain is the public ledger of transactions for cryptocurrencies such as used in bitcoin. The data records recorded in the block chain are enforced cryptographically and stored on the nodes of the block chain; see also at least ¶ [0039]: smart contract, using embedded logic (i.e., rules-based logic) can decrypt the encrypted action information and determine if it validates the message based on the terms of the smart contract. If so, the smart contract enables delivery of the specified rewards to the customer, such as by way of the customer’s digital wallet. In various embodiments, some or all the reward activity and payouts are visible on the block chain network for full transparency into the smart contract and its use; see also at least ¶¶ [0055], [0079]-[0082], and [0088]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing rewards using blockchain technologies taught by Wuehler with the recycling reward systems disclosed by Wolff (as modified by Syrjalahti), because Wuehler teaches ¶ [0070] that “a decentralized block chain configuration ensures accurate mapping of smart contracts to rewards, financial institutions and/or customers” and “may be used to maintain an accurate ledger of smart contract and/or rewards transactions and to provide validation of transactions involving those smart contracts.” Wuehler also provides other reasons for combining its techniques with Wolff at ¶¶ [0071]-[0072]. See also M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing rewards using blockchain technologies taught by Wuehler with the recycling reward systems disclosed by Wolff (as modified by Syrjalahti), because the claimed invention is merely a combination of old elements (the techniques for managing rewards using blockchain technologies taught by Wuehler, the sensing techniques taught by Syrjalahti, and the recycling reward systems disclosed by Wolff), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Wolff does not explicitly disclose, but Tunnell, as shown, teaches the following limitations:
accessing a purchase menu (see at least ¶ [0070]: a user may unlock their mobile device and then select to transfer funds from a checking account into a crypto-currency wallet, while subsequently selecting to pay an online vendor for VPN service using crypto-currency such as but not limited to Bitcoin. This transaction flow protects the user’s normal financial accounts from disclosure to the VPN vendor as well as providing a level of anonymity for the user; see also at least ¶ [0072]: for a non-limiting example, FIG. 2 shows a user (100) unlocking a smart wallet (101) by using multifactor authentication, which in this case, includes a fingerprint (110), voice recognition (111), and a manually entered PIN code (112). Once the smart wallet (101) is unlocked, the user (100) has access to menu items such as transactions (108), accounts (113), and configuration (114). Some of the configuration (114) settings may include device authentication settings (115), non-centralized backup & restore (116), and security settings (117). Some of the options available from the accounts (113) could be security settings (117), new transactions (118), and historical transactions (119). Options available from the transactions (108) include new transactions (118) and historical transactions (119); see also at least ¶¶ [0075]-[0076]);
launching a purchase transaction (see at least ¶ [0070]: a user may unlock their mobile device and then select to transfer funds from a checking account into a crypto-currency wallet, while subsequently selecting to pay an online vendor for VPN service using crypto-currency such as but not limited to Bitcoin. This transaction flow protects the user’s normal financial accounts from disclosure to the VPN vendor as well as providing a level of anonymity for the user; see also at least ¶¶ [0072] and [0075]-[0076]);
triggering a purchase transaction if the user has a corresponding amount of cryptocurrency (see at least ¶ [0070]: a user may unlock their mobile device and then select to transfer funds from a checking account into a crypto-currency wallet, while subsequently selecting to pay an online vendor for VPN service using crypto-currency such as but not limited to Bitcoin. This transaction flow protects the user’s normal financial accounts from disclosure to the VPN vendor as well as providing a level of anonymity for the user; see also at least ¶¶ [0072] and [0075]-[0076]); and
confirming an identifier of the purchase transaction on the blockchain node (see at least ¶ [0058]: invention described in Tunnell consists of a system and method to manage a plurality of traditional financial accounts and crypto-currency accounts including initiating transfers, currency exchanges, submitting payments, and receiving payments. Under this method and the attendant systems and apparatuses, a local, abbreviated block chain is synchronized for crypto-currency transactions and balance validation to enable online shopping and retail store crypto-currency transactions from a local smart wallet device (e.g., a smart walled, a smart phone), just as transactions with other traditional financial accounts such as but not limited to credit, debit, bank, and other financial accounts; see also at least ¶ [0062]: the unique manner that a local, abbreviated block chain (in effect, an account specific differential transaction ledger) is synchronized for crypto-currency transactions and balance validation enables online shopping and retail store crypto-currency transactions from a local smart wallet device (typically having limited processing power and memory), just as transactions with other traditional financial accounts, such as but not limited to credit, debit, bank, and other financial accounts; see also at least ¶ [0083]: the purchase is then sent through the Internet (127) for validation prior to being deposited into the user’s (100) crypto-currency wallet, which then appears as a new balance on the user’s (100) smart wallet (101). The new value of the crypto-currency wallet is then immediately available to fund other transactions; see also at least ¶ [0071]: security may be additionally controlled by the usage of white-lists and black-lists for a variety of parameters including, but not limited to vendor/payment-recipient, time of day, geo-location, account balances, and transaction value/amount; see also at least ¶¶ [0072], [0075]-[0076], [0079], and [0091]-[0093]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the account management techniques using blockchain technologies taught by Tunnell with the recycling reward systems disclosed by Wolff (as modified by Syrjalahti and Wuehler), because Tunnell teaches ¶ [0024] that its techniques are “superior to the prior art, for a new and novel way to effect real-time value transfers using a mobile device and any other device (e.g. automated teller machine, point of sale system, self-service kiosk, personal computer, mobile phone, etc.) over one or more financial networks during a single financial transaction” which “thereby enabling users to convert a plurality of financial instruments (e.g. cash, check, payment card, crypto-currency, money order, cash voucher, E-coupon, virtual currency, etc.) into a `virtual cash token` which is readily convertible into cash or a cash equivalent that is more universally accepted by merchants and other parties.” See also M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the account management techniques using blockchain technologies taught by Tunnell with the recycling reward systems disclosed by Wolff (as modified by Syrjalahti and Wuehler), because the claimed invention is merely a combination of old elements (the account management techniques using blockchain technologies taught by Tunnell, the techniques for managing rewards using blockchain technologies taught by Wuehler, the sensing techniques taught by Syrjalahti, and the recycling reward systems disclosed by Wolff), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 4: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
wherein the garbage collection data (see at least ¶ [0061]: according to at least one embodiment, multiple receptacles are arranged on the recycling center or station to receive different types of recyclable products, such as without limitation, glass, plastic, or metal recyclable products. According to at least one embodiment, the recycling center or station includes a scale to weigh the recyclable product; see also at least ¶ [0090]: the recycling vehicle is configured with one or more sensors or input devices 716 including, without limitation: a weight scale or sensor to determine the weight of the recycling vehicle or its payload; a motion sensor to determine when the recycling vehicle is in stationary or in motion; a real-time clock or timer for determining when recycling vehicle arrives a certain predefined or configurable geographic locations; a speed sensor for periodically monitoring the speed of the recycling vehicle; a mileage sensor for periodically monitoring the number of miles driven by the vehicle; a camera or video device for periodically capturing images of the recycling materials, bins or other recycling related activities along the recycling route; a keyboard or data entry device for manual input by the driver. As shown in FIG. 12, the recycling vehicle and/or the MRF may be configured to also receive, without limitation: the number of locations serviced per route; the weight of the recyclable materials picked up at each route; the distance of each route; and the volume of different types of recyclable materials collected) further includes ferrous material proximity data (see at least ¶ [0061]: according to at least one embodiment, multiple receptacles are arranged on the recycling center or station to receive different types of recyclable products, such as without limitation, glass, plastic, or metal recyclable products; see also at least ¶ [0045]: the information may also include bottle information, including without limitation a unique identifier, a facility name and/or number, a product SKU, a product type, a product manufacturing line, an indication of whether the recyclable product includes an REID label, a brand, a variety name and/or number, a packaging type, a label print type, a shelf life, and an indication of whether the product is a plastic, glass aluminum, or other type of material. The type of material indicates whether the product is a bio solid or a technical solid. An indication that the product is a plastic or glass bottle is data that ferrous material is not proximate to that product), non-ferrous material proximity data (see at least ¶ [0061]: according to at least one embodiment, multiple receptacles are arranged on the recycling center or station to receive different types of recyclable products, such as without limitation, glass, plastic, or metal recyclable products; see also at least ¶ [0045]: the information may also include bottle information, including without limitation a unique identifier, a facility name and/or number, a product SKU, a product type, a product manufacturing line, an indication of whether the recyclable product includes an REID label, a brand, a variety name and/or number, a packaging type, a label print type, a shelf life, and an indication of whether the product is a plastic, glass aluminum, or other type of material. The type of material indicates whether the product is a bio solid or a technical solid), and a status of the garbage collection bin (see at least ¶ [0045]: the information may also include bottle information, including without limitation a unique identifier, a facility name and/or number, a product SKU, a product type, a product manufacturing line, an indication of whether the recyclable product includes an REID label, a brand, a variety name and/or number, a packaging type, a label print type, a shelf life, and an indication of whether the product is a plastic, glass aluminum, or other type of material. The type of material indicates whether the product is a bio solid or a technical solid; see also at least ¶¶ [0055]-[0056]).

Claim 5: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
based on the garbage collection data, providing a report, by the processing unit, to a garbage managing party, the report including one or more of the following: an instruction to empty the garbage collection bin, a report on types of garbage items placed in the garbage collection bin, and a report on the status of the garbage collection bin (see at least ¶ [0044]: the recyclable product's status is updated based upon scanned information and/or other information manually or automatically entered at block 208; see also at least ¶ [0045]: information about the recyclable product is provided to a recycling user over a network, such as the Internet. In one embodiment; the information includes status information relating the stage of the recyclable product's lifecycle. As shown in table 424 of FIG. 6, the information may include tracking information, including without limitation the activity, date and PIDC location code. The PDC location code is the product identification code and may be used to indicate where and when an event occurred within the recyclable product's lifecycle. As shown in table 422 of FIG. 6, the information may also include bottle information, including without limitation a unique identifier, a facility name and/or number, a product SKU, a product type, a product manufacturing line, an indication of whether the recyclable product includes an REID label, a brand, a variety name and/or number, a packaging type, a label print type, a shelf life, and an indication of whether the product is a plastic, glass aluminum, or other type of material. The type of material indicates whether the product is a bio solid or a technical solid. For instance, fruit waste is a bio solid and plastic is a technical solid; see also at least ¶ [0049]: the capability to capture information associated with recyclable products, authenticate recyclable products, and prepare reports associated with the recyclable products. It uses encoding and decoding technologies to track recyclable products, recyclable product packaging and/or other materials after consumption. As previously described, encoding and decoding technologies may include a barcode, variable scan tracking symbol, tag, number, RFID or the like; see also at least ¶ [0077]: various industrial control systems are interfaced to authenticate the capture and sort of various material streams. The data captured by this interface may be used for reporting based upon route logistics, material streams, CPG, consumer versus commercial and other data, along with and eports valued by the recycling entity, its partners, federal and state governments and consumer groups. The interface without limitation utilizes existing technologies, such as UPC, symbol, material, shape and other in place technologies. Existing line control systems, including magnetic, air and vibratory technologies are interfaced to sort deeper into material requirements and create cleaner end streams. The present invention provides greater sorting capabilities to the materials recovery facilities (MRFs) or recycling centers or stations because the detailed database information is available with respect to the particular recyclable product including its type, composition and content, once the recyclable product is identified. This detailed information may be used to provide additional sorting or routing capabilities; see also at least ¶¶ [0046]-[0048] and [0102]-[0103]).

Claims 6 and 16: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
detecting, by the sensing unit, a tag placed on a further garbage item present in the garbage collection bin (see at least ¶ [0039]: each recyclable product has a unique identifier and other indicia included in the printed label or product for capturing redundancies; see also at least ¶ [0040]: recyclable products can be verified at any point in the supply chain via without limitation the Internet, SMS, a hand-held scanner, or a camera phone. Security or tracking codes can be authenticated by manufacturers, security personnel, retail associates and consumers at various stages in the recyclable product's lifecycle. Unit level authentication is available to a user using a camera phone, a hand-held scanner, SMS, or by means of the Internet; see also at least ¶ [0043]: a visual identification of the product as a recyclable product is not required within the scope of the present invention and that any unique identifier may be used. For instance, the unique identification may be by means of a unique barcode, variable scan tracking symbol, tag, number, RFD or the like. According to at least one embodiment, the unique identifier is globally unique to all recyclable products. However, it is understood that such global uniqueness is not necessarily required under other embodiments of the present invention; see also at least ¶ [0044]: the recyclable product identifier may be scanned at one or more stages of the recyclable product's lifecycle, as shown at block 206. In one embodiment, the recyclable product identifier is scanned at each stage of the recyclable product's lifecycle. A recyclable product's lifecycle includes without limitation its manufacturing, storage, distribution, retail, recycling, and reprocessing stage; see also at least ¶¶ [0045]-[0047], [0050], and [0063]-[0065]); 
scanning, by the sensing unit, the tag (see at least ¶¶ [0040], [0043]-[0047], [0050], and [0063]-[0065] and the analysis above); 
receiving, by the processing unit, tag data associated with the tag from the sensing unit, the tag data being retrieved from the tag based on the scanning (see at least ¶ [0044]: the identifier is scanned using other scanning technologies, such as without limitation laser, x-ray, UV florescent or RFID scanning. The recyclable product's status is updated based upon scanned information and/or other information manually or automatically entered at block 208; see also at least ¶¶ [0040], [0043], [0045]-[0047], [0050], and [0063]-[0065]); 
determining, by the processing unit, that the tag data are associated with the user data, wherein the tag is preliminarily provided to the user to be placed on garbage items (see at least ¶ [0066]: if the recycling user is accessing the recycling center or station as a card holder, then the recycling user is prompted to scan a key FOB associated with the recycling user, as shown in FIG. 10B; see at least ¶ [0060]: a recycling user logs in to a web server using a web browser using a username and password, as shown in FIG. 9A. The recycling user may manually enter recycling activities associated with the recycling user by entering a receipt code provided at the recycling center or station, as shown in FIG. 9B. If the recycling user has a key FOB, then the recycling user may register the key FOB on the web-based interface, as shown in FIG. 9C. Once the key FOB is registered, any recycling activities associated with the key FOB will automatically be entered for the recycling user; see also at least ¶ [0053]: at some point during the life cycle of the packaging, products and/or materials associated with recycling, a unique identifier is affixed or marked on the recyclable product, recyclable product packaging and/or other material by any means known in the art. Typically, this occurs during the manufacture or re-manufacture stage for the packaging, product or material. However, such marking is not limited to such stages and may also occur during other stages of the product's lifecycle, such as upon arriving at a store or retail location or a distribution center; see also at least ¶¶ [0040], [0043]-[0047], [0050], and [0063]-[0065]); 
ascertaining, by the processing unit, that the further garbage item is placed to the garbage collection bin by the user (see at least ¶¶ [0040], [0043]-[0047], [0050], [0060], and [0063]-[0066]); and 
based on the ascertaining, assigning a further reward to the user (see at least ¶ [0057]: the unique identifier is associated with a particular user, such as the recycling user for purpose of providing a reward for the recycling activities of such user; see also at least ¶ [0058]: referring to FIG. 4C, a flow chart illustrating a method for maintaining a rewards program in accordance with an embodiment of the present invention is shown. At block 242, a new account is registered for a recycling user. According to one embodiment, a recycling user may register a new account by accessing a web server using a web browser over a network and entering user information. Alternatively, the new account is registered by a server administrator. The recycling user is associated with a database entry on a server at block 244. According to one embodiment, a unique user identifier identifies one or more database records that contain information associated with the recycling user, information about the recycling user's activities, and reward points associated with the recycling user. At block 246, reward points are updated based on the recycling user’s recycling activities or other activities. For instance, reward points are earned by the recycling user for depositing recycling products in a recycling center or station or for participating in a recycling home pickup program. Reward points may also be earned by the recycling user for participating in an environmentally focused website, listserv or blog, and the like. The reward points may also be earned by the recycling user for other activities that encourage recycling generally or are environmentally focused; see also at least ¶¶ [0040], [0043]-[0047], [0050], [0059]-[0060], and [0063]-[0066]).

Claims 7 and 17: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
wherein the tag includes one or more of the following: a barcode label, a Radio-Frequency Identification (RFID) tag, and a smart label (see at least ¶ [0039]: each recyclable product has a unique identifier and other indicia included in the printed label or product for capturing redundancies; see also at least ¶ [0040]: recyclable products can be verified at any point in the supply chain via without limitation the Internet, SMS, a hand-held scanner, or a camera phone. Security or tracking codes can be authenticated by manufacturers, security personnel, retail associates and consumers at various stages in the recyclable product's lifecycle. Unit level authentication is available to a user using a camera phone, a hand-held scanner, SMS, or by means of the Internet; see also at least ¶ [0043]: a visual identification of the product as a recyclable product is not required within the scope of the present invention and that any unique identifier may be used. For instance, the unique identification may be by means of a unique barcode, variable scan tracking symbol, tag, number, RFD or the like. According to at least one embodiment, the unique identifier is globally unique to all recyclable products. However, it is understood that such global uniqueness is not necessarily required under other embodiments of the present invention; see also at least ¶ [0044]: the recyclable product identifier may be scanned at one or more stages of the recyclable product's lifecycle, as shown at block 206. In one embodiment, the recyclable product identifier is scanned at each stage of the recyclable product's lifecycle. A recyclable product's lifecycle includes without limitation its manufacturing, storage, distribution, retail, recycling, and reprocessing stage; see also at least ¶¶ [0045]-[0047], [0050], and [0063]-[0065]).

Claims 8 and 18: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
verifying, by the sensing unit, compliance of the garbage item placed into the garbage collection bin with predetermined criteria, wherein the garbage collection data transmitted by the sensing unit to the processing unit further includes data concerning compliance of the garbage item (see at least ¶ [0057]: the unique identifier is associated with a particular user, such as the recycling user for purpose of providing a reward for the recycling activities of such user; see also at least ¶ [0058]: referring to FIG. 4C, a flow chart illustrating a method for maintaining a rewards program in accordance with an embodiment of the present invention is shown. At block 242, a new account is registered for a recycling user. According to one embodiment, a recycling user may register a new account by accessing a web server using a web browser over a network and entering user information. Alternatively, the new account is registered by a server administrator. The recycling user is associated with a database entry on a server at block 244. According to one embodiment, a unique user identifier identifies one or more database records that contain information associated with the recycling user, information about the recycling user's activities, and reward points associated with the recycling user. At block 246, reward points are updated based on the recycling user’s recycling activities or other activities. For instance, reward points are earned by the recycling user for depositing recycling products in a recycling center or station or for participating in a recycling home pickup program. Reward points may also be earned by the recycling user for participating in an environmentally focused website, listserv or blog, and the like. The reward points may also be earned by the recycling user for other activities that encourage recycling generally or are environmentally focused; see also at least ¶¶ [0040], [0043]-[0047], [0050], [0059]-[0060], and [0063]-[0066]).

Claims 9 and 19: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above.
Wolff does not explicitly disclose, but Wuehler, as shown, teaches the following limitations:
wherein the assigning the reward includes providing cryptocurrency to a wallet of the user (see at least ¶ [0039]: the smart contract, using embedded logic (i.e., rules-based logic) can decrypt the encrypted action information and determine if it validates the message based on the terms of the smart contract. If so, the smart contract enables delivery of the specified rewards to the customer, such as by way of the customer's digital wallet. In various embodiments, some or all the reward activity and payouts are visible on the block chain network for full transparency into the smart contract and its use; see also at least ¶ [0080]: the next step is to initiate rewarding the user with rewards corresponding to the condition. For example, the system may deposit the rewards in a digital wallet of the user. Last, as represented by block 850, the system communicates validation of the transaction record to the block chain distributed network by updating the distributed ledger and making the updated ledger available to the block chain network; see also at least ¶ [0071]: one well-known application of a block chain is the public ledger of transactions for cryptocurrencies such as used in bitcoin. The data records recorded in the block chain are enforced cryptographically and stored on the nodes of the block chain; see also at least ¶ [0072]: in the case of a virtual currency transaction, any node within the block chain that creates a transaction can determine within a level of certainty whether the transaction can take place and become final by confirming that no conflicting transactions (i.e., the same currency unit has not already been spent) confirmed by the block chain elsewhere; see also at least ¶ [0073]).
The rationales to modify/combine the teachings of Wolff to include the teachings of Syrjalahti, Wuehler, and Tunnell are presented above regarding claims 1, 11, 12, and 20 and incorporated herein.

Claim 10: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
receiving, from the user device, a request to redeem the reward (see at least ¶ [0059]: the reward points are redeemed upon demand by the recycling user at block 248. According to one embodiment, a recycling user logs in to a web server using a web browser using a username and password. At block 250, the reward points are monitored, printed, or transferred upon demand by the recycling user. The recycling user may also monitor the recycling activities associated with the recycling user. According to one embodiment, a recycling user may manage reward points, including without limitation monitoring, printing or transferring reward points, by accessing a web server using a web browser over a network. According to an alternate embodiment, the recycling user may manage reward points using a graphical user interface located on a recycling center or station; see also at least ¶¶ [0046], [0060], and [0086]); and 
based on the request, providing one or more services or one or more products to the user in exchange for the [rewards] (see at least ¶¶ [0046], [0059]-[0060], and [0086] and the analysis above).

Wolff does not explicitly disclose that the rewards it uses as a means of exchange are cryptocurrency. 
However, Wuehler, as shown, teaches using cryptocurrency as a means of exchange when implementing a rewards system (see at least ¶ [0039]: the smart contract, using embedded logic (i.e., rules-based logic) can decrypt the encrypted action information and determine if it validates the message based on the terms of the smart contract. If so, the smart contract enables delivery of the specified rewards to the customer, such as by way of the customer's digital wallet. In various embodiments, some or all the reward activity and payouts are visible on the block chain network for full transparency into the smart contract and its use; see also at least ¶ [0080]: the next step is to initiate rewarding the user with rewards corresponding to the condition. For example, the system may deposit the rewards in a digital wallet of the user. Last, as represented by block 850, the system communicates validation of the transaction record to the block chain distributed network by updating the distributed ledger and making the updated ledger available to the block chain network; see also at least ¶ [0071]: one well-known application of a block chain is the public ledger of transactions for cryptocurrencies such as used in bitcoin. The data records recorded in the block chain are enforced cryptographically and stored on the nodes of the block chain; see also at least ¶ [0072]: in the case of a virtual currency transaction, any node within the block chain that creates a transaction can determine within a level of certainty whether the transaction can take place and become final by confirming that no conflicting transactions (i.e., the same currency unit has not already been spent) confirmed by the block chain elsewhere; see also at least ¶ [0073]).
The rationales to modify/combine the teachings of Wolff to include the teachings of Syrjalahti, Wuehler, and Tunnell are presented above regarding claims 1, 11, 12, and 20 and incorporated herein.

Claim 13: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
wherein the one or more sensors include one or more of the following: a material proximity sensor, a status light-emitting diode, and a camera (see at least ¶ [0061]: according to at least one embodiment, multiple receptacles are arranged on the recycling center or station to receive different types of recyclable products, such as without limitation, glass, plastic, or metal recyclable products. According to at least one embodiment, the recycling center or station includes a scale to weigh the recyclable product; see also at least ¶ [0090]: the recycling vehicle is configured with one or more sensors or input devices 716 including, without limitation: a weight scale or sensor to determine the weight of the recycling vehicle or its payload; a motion sensor to determine when the recycling vehicle is in stationary or in motion; a real-time clock or timer for determining when recycling vehicle arrives a certain predefined or configurable geographic locations; a speed sensor for periodically monitoring the speed of the recycling vehicle; a mileage sensor for periodically monitoring the number of miles driven by the vehicle; a camera or video device for periodically capturing images of the recycling materials, bins or other recycling related activities along the recycling route; a keyboard or data entry device for manual input by the driver. As shown in FIG. 12, the recycling vehicle and/or the MRF may be configured to also receive, without limitation: the number of locations serviced per route; the weight of the recyclable materials picked up at each route; the distance of each route; and the volume of different types of recyclable materials collected; see also at least ¶ [0045]: the information may also include bottle information, including without limitation a unique identifier, a facility name and/or number, a product SKU, a product type, a product manufacturing line, an indication of whether the recyclable product includes an REID label, a brand, a variety name and/or number, a packaging type, a label print type, a shelf life, and an indication of whether the product is a plastic, glass aluminum, or other type of material. The type of material indicates whether the product is a bio solid or a technical solid. An indication that the product is a plastic or glass bottle is data that ferrous material is not proximate to that product; see also at least ¶¶ [0055]-[0056] and [0064]-[0065]).

Claim 14: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
wherein the identifier is scannable by the user device from the garbage collection bin (see at least ¶ [0061]: a recycling center or station, such as a tracking station, remote kiosk, reverse vending machine and the like, that is designed to be visually engaging to consumers and/or recycling users. The recycling center or station is designed to be easy to use for consumers and/or recycling users and includes multiple marketing and communications opportunities for retailers and brands; see also at least ¶ [0064]: the recycling center or station includes the ability to identify the recyclable product. Such identification may be by means of scanning a unique barcode, tag, number, RFID or the like, on the recyclable product. Such identification may also be by other means such as the product weighs; see also at least ¶ [0066]: if the recycling user is accessing the recycling center or station as a card holder, then the recycling user is prompted to scan a key FOB associated with the recycling user, as shown in FIG. 10B; see at least ¶ [0060]: a recycling user logs in to a web server using a web browser using a username and password, as shown in FIG. 9A. The recycling user may manually enter recycling activities associated with the recycling user by entering a receipt code provided at the recycling center or station, as shown in FIG. 9B. If the recycling user has a key FOB, then the recycling user may register the key FOB on the web-based interface, as shown in FIG. 9C. Once the key FOB is registered, any recycling activities associated with the key FOB will automatically be entered for the recycling user).

Claim 15: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above. Further, Wolff, as shown, discloses the following limitations:
wherein the processing unit is further configured to:
based on the garbage collection data, provide a report to a garbage managing party, the report including one or more of the following: an instruction to empty the garbage collection bin, a report on types of items placed in the garbage collection bin, and a report on a status of the garbage collection bin (see at least ¶ [0044]: the recyclable product's status is updated based upon scanned information and/or other information manually or automatically entered at block 208; see also at least ¶ [0045]: information about the recyclable product is provided to a recycling user over a network, such as the Internet. In one embodiment; the information includes status information relating the stage of the recyclable product's lifecycle. As shown in table 424 of FIG. 6, the information may include tracking information, including without limitation the activity, date and PIDC location code. The PDC location code is the product identification code and may be used to indicate where and when an event occurred within the recyclable product's lifecycle. As shown in table 422 of FIG. 6, the information may also include bottle information, including without limitation a unique identifier, a facility name and/or number, a product SKU, a product type, a product manufacturing line, an indication of whether the recyclable product includes an REID label, a brand, a variety name and/or number, a packaging type, a label print type, a shelf life, and an indication of whether the product is a plastic, glass aluminum, or other type of material. The type of material indicates whether the product is a bio solid or a technical solid. For instance, fruit waste is a bio solid and plastic is a technical solid; see also at least ¶ [0049]: the capability to capture information associated with recyclable products, authenticate recyclable products, and prepare reports associated with the recyclable products. It uses encoding and decoding technologies to track recyclable products, recyclable product packaging and/or other materials after consumption. As previously described, encoding and decoding technologies may include a barcode, variable scan tracking symbol, tag, number, RFID or the like; see also at least ¶ [0077]: various industrial control systems are interfaced to authenticate the capture and sort of various material streams. The data captured by this interface may be used for reporting based upon route logistics, material streams, CPG, consumer versus commercial and other data, along with and eports valued by the recycling entity, its partners, federal and state governments and consumer groups. The interface without limitation utilizes existing technologies, such as UPC, symbol, material, shape and other in place technologies. Existing line control systems, including magnetic, air and vibratory technologies are interfaced to sort deeper into material requirements and create cleaner end streams. The present invention provides greater sorting capabilities to the materials recovery facilities (MRFs) or recycling centers or stations because the detailed database information is available with respect to the particular recyclable product including its type, composition and content, once the recyclable product is identified. This detailed information may be used to provide additional sorting or routing capabilities; see also at least ¶¶ [0046]-[0048] and [0102]-[0103]).


Claims 2 and 3 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Wolff et al. (U.S. Pub. No. 2011/0225098 A1) (hereinafter “Wolff”) in view of Syrjalahti et al. (U.S. Pub. No. 2018/0047262 A1) (hereinafter “Syrjalahti”), Wuehler (U.S. Pub. No. 2017/0140408 A1), and Tunnell (U.S. Pub. No. 2017/0053249 A1) and further in view of Haimi et al. (U.S. Pub. No. 2017/0124643 A1) (hereinafter “Haimi”).

Claim 2: The combination of Wolff, Syrjalahti, Wuehler, and Tunnell teaches the limitations as shown in the rejections above.
Wolff does not explicitly disclose, but Haimi, as shown, teaches the following limitations:
wherein the identifier is scannable by the user device, the identifier being placed on the garbage collection bin (see at least ¶ [0053]: a recyclable article RA a (depicted in the Figure as a bottle) includes a unique indicium/indicia 360 that is scan-able by the mobile device UDn. Recyclable articles RAn . . . RAn can be collected in a recycling receptacle 370. In some embodiments, the recyclable receptacle is marked with a unique identifier 380. In some embodiments, the Unique identifier can also be scanned by mobile device UDn; see also at least ¶ [0069]: when a user arrives at a recycling depot/bin, the user scans or inputs the receptacles unique identifier (serial number, barcode, QR code etc.) with a smart phone or other user device. Photographing or otherwise scanning the indicia opens the application (if not already open) and connects the device to the server. The user then o scans the barcode (or `recycle-code` if more than one barcode appears on the container); see also at least FIG. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for verifying user interaction with a recycling receptacle taught by Haimi with the recycling reward systems disclosed by Wolff (as modified by the applied references), because Haimi teaches ¶ [0040]-[0041] these techniques help detect and can be used to prevent fraudulent activity. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for verifying user interaction with a recycling receptacle taught by Haimi with the recycling reward systems disclosed by Wolff (as modified by the applied references), because the claimed invention is merely a combination of old elements (techniques for verifying user interaction with a recycling receptacle taught by Haimi, the account management techniques using blockchain technologies taught by Tunnell, the techniques for managing rewards using blockchain technologies taught by Wuehler, the sensing techniques taught by Syrjalahti, and the recycling reward systems disclosed by Wolff), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 3: The combination of Wolff, Syrjalahti, Wuehler, Tunnell, and Haimi teaches the limitations as shown in the rejections above.
Wolff does not explicitly disclose, but Haimi, as shown, teaches the following limitations:
wherein the identifier [placed on the garbage collection bin as specified in claim 2] includes a barcode (see at least ¶ [0053]: a recyclable article RA a (depicted in the Figure as a bottle) includes a unique indicium/indicia 360 that is scan-able by the mobile device UDn. Recyclable articles RAn . . . RAn can be collected in a recycling receptacle 370. In some embodiments, the recyclable receptacle is marked with a unique identifier 380. In some embodiments, the Unique identifier can also be scanned by mobile device UDn; see also at least ¶ [0069]: when a user arrives at a recycling depot/bin, the user scans or inputs the receptacles unique identifier (serial number, barcode, QR code etc.) with a smart phone or other user device. Photographing or otherwise scanning the indicia opens the application (if not already open) and connects the device to the server. The user then scans the barcode (or `recycle-code` if more than one barcode appears on the container); see also at least FIG. 3).
The rationales to modify/combine the teachings of Wolff to include the teachings of Syrjalahti, Wuehler, Tunnell, and Haimi are presented above regarding claim 2 and incorporated herein.


Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered and are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to recycling rewards programs.
Bowles et al. (U.S. Pub. No. 2016/0098689 A1) (variations of recycling rewards programs); 
Shuster et al. (U.S. Pub. No. 2014/0214505 A1) (further variations of recycling rewards programs); and
Hsiao (“Integration of Wireless and Mobile Technology to Provide and Evaluate Sustainability Information of Consumer Electronic Products during Purchase and Recycling” Ph.D. Thesis, Nottingham Trent University, 2014 (Uploaded to the Internet 27 April 2017)) (further variations of recycling rewards programs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622